Exhibit 10.17(c)

 

Terms and Conditions Regarding the Grant of Awards

to Non-Employee Directors under the

2003 Equity Incentive Plan

of

Manpower Inc.

 

(Amended and Restated Effective December 15, 2004)

 

1. Definitions

 

Unless the context otherwise requires, the following terms shall have the
meanings set forth below:

 

(a) “Average Trading Price” shall mean the average of the Market Prices on the
last trading day of each full or partial calendar quarter covered by an Election
Period; provided, however, that with respect to the Election Period beginning on
July 29, 2003, “Average Trading Price” shall mean the average of the Market
Price on November 7, 2003 and the Market Price on the last trading day of the
last full or partial calendar quarter covered by that Election Period.

 

(b) A “Commencement Date” shall mean, with respect to Directors in office as of
July 29, 2003, July 29, 2003 and thereafter January 1st of any year, shall mean,
with respect to Directors appointed to the Board of Directors after July 29,
2003, the date of the Director’s initial appointment to the Board of Directors
and thereafter January 1st of any year, and shall mean, with respect to
individuals who were Employee members of the Board of Directors and who become
Directors after July 29, 2003, the date on which such individual becomes a
Director and thereafter January 1st of any year.

 

(c) An “Election Period” shall mean a period of time beginning on a Commencement
Date and ending on the earlier of (a) the date of termination of a Director’s
tenure as a Director or (b) the next succeeding December 31st.

 

(d) “Equity Plan” shall mean the 2003 Equity Incentive Plan of Manpower Inc.

 

(e) “Option” shall mean a Nonstatutory Stock Option granted under the Equity
Plan.

 

(f) “Retainer” shall mean the annual cash retainer payable to a Director as
established from time to time by the Board of Directors; provided, however, that
the term “Retainer” shall not include that portion of the annual cash retainer
as to which a right exists to make an election under, or for which a prior
election is in effect under, the Terms and Conditions Regarding the Grant of
Options in Lieu of Cash Directors Fees to Non-Employee Directors Under 2003
Equity Incentive Plan of Manpower Inc. (the “Option Terms”) or the Procedures
Governing the Grant of Options to Non-Employee Directors Under the 1994
Executive Stock Option and Restricted Stock Plan of Manpower Inc. (the “Option
Procedures”).



--------------------------------------------------------------------------------

(g) “Retirement” shall mean a Director’s termination of membership on the Board
of Directors at a time when (1) the Director is age 60 or older and has served
at least five years on the Board of Directors, or (2) the Director has served at
least ten years on the Board of Directors.

 

Any capitalized terms used below which are not otherwise defined above will have
the meanings assigned to them in the Equity Plan.

 

2. Right to Elect Deferred Stock.

 

Within ten days after the Commencement Date of each Election Period, a Director
may elect to receive, in lieu of the Retainer to which he or she would otherwise
be entitled for that Election Period, Deferred Stock granted in accordance with
the following. The election shall cover 50 percent, 75 percent or 100 percent of
the Retainer payable to the Director for the Election Period. The election to
receive Deferred Stock in lieu of the Retainer must be made within ten days
after the commencement of the Election Period covered by the election, except
that for an election made by a Director (a) for the Election Period beginning on
July 29, 2003, the election may be made by November 7, 2003 or (b) in connection
with his or her initial appointment to the Board of Directors or otherwise
becoming a Director, the election may be made within the first 10 days following
the date of such appointment or attaining such status. Notwithstanding the
foregoing, no Director who is a resident of the United Kingdom shall be eligible
to make an election hereunder but rather shall be required to receive Deferred
Stock in lieu of 100 percent of the Retainer and, as such, treated as if he or
she had made an election covering a period beginning on each Commencement Date
and ending on the expiration of the Election Period beginning on such date. The
number of shares of Deferred Stock granted with respect to each Election Period
shall equal (a) the amount of the Retainer payable to the Director for that
Election Period to which the election relates, divided by (b) the Average
Trading Price (rounded to the fourth decimal place). Said election shall be in
writing and delivered to the Secretary of the Company. The date of grant of the
Deferred Stock shall be the last trading day of the Election Period covered by
the election. The Company shall effect the granting of Deferred Stock under
these Terms and Conditions by the execution of Deferred Stock Agreements.

 

[Effective for deferrals relating to Election Periods on or after January 1,
2005, paragraph 2 will read as follows:

 

2. Right to Elect Deferred Stock.

 

Prior to the Commencement Date of each Election Period, a Director may elect to
receive, in lieu of the Retainer to which he or she would otherwise be entitled
for that Election Period, Deferred Stock granted in accordance with the
following. The election shall cover 50 percent, 75 percent or 100 percent of the
Retainer payable to the Director for the Election Period. The election to
receive Deferred Stock in lieu of the Retainer must be made prior to the
commencement of the Election Period covered by the election, except that, in
connection with his or her initial appointment to the Board of Directors or
otherwise becoming a Director, the election may be made within the first 30 days
following the date of such appointment or attaining such status. An election
made by a Director within 30 days of his or her initial appointment to the Board
of Directors or otherwise becoming a director shall only apply to that portion
of the Retainer that is attributable to services performed by the Director
subsequent to the date of the election. Notwithstanding the foregoing, no
Director who is a resident of the

 

2



--------------------------------------------------------------------------------

United Kingdom shall be eligible to make an election hereunder but rather shall
be required to receive Deferred Stock in lieu of 100 percent of the Retainer
and, as such, treated as if he or she had made an election covering a period
beginning on each Commencement Date and ending on the expiration of the Election
Period beginning on such date. The number of shares of Deferred Stock granted
with respect to each Election Period shall equal (a) the amount of the Retainer
payable to the Director for that Election Period to which the election relates,
divided by (b) the Average Trading Price (rounded to the fourth decimal place).
Said election shall be in writing and delivered to the Secretary of the Company.
The date of grant of the Deferred Stock shall be the last trading day of the
Election Period covered by the election. The Company shall effect the granting
of Deferred Stock under these Terms and Conditions by the execution of Deferred
Stock Agreements.]

 

3. Deferred Stock: General Provisions

 

(a) Distribution of Shares. The Company shall settle Deferred Stock in Shares.
Deferred Stock granted to Directors shall be fully vested on the date of grant.
Shares shall be distributed in respect of Deferred Stock within 30 days after
the date of termination of a Director’s tenure as a Director; provided, however,
that if the distribution of such Shares would occur outside of a “Trading
Window” (as defined in the Manpower Inc. Statement of Policy on Securities
Trading), then the Company may delay the distribution of such Shares until the
beginning of the next “Trading Window”.

 

(b) Dividends and Distributions. As of the end of each Election Period, each
Director shall be granted a number of additional shares of Deferred Stock equal
to the amount of dividends which would have been received by a shareholder of
record of a number of Shares equal to the number of shares of Deferred Stock
held by such Director immediately before such dividend, divided by the Average
Trading Price. In the event of any distribution with respect to Shares other
than a cash dividend, then at the end of each Election Period each Director
shall be granted a number of additional shares of Deferred Stock equal to the
number of Shares which could have been purchased at the Average Trading Price
with an amount equal to the fair market value of the consideration which would
have been received by a shareholder of record of a number of Shares equal to the
number of shares of Deferred Stock held by such Director immediately before such
dividend.

 

3



--------------------------------------------------------------------------------

4. Transition Provisions

 

Except as provided below, the Option Terms and the Option Procedures are
terminated effective July 29, 2003. All elections in effect as of July 29, 2003
under the Option Terms and the Option Procedures shall remain in effect.
Directors in office prior to July 29, 2003 for whom an election is not in effect
under the Option Terms or the Option Procedures covering the full period from
November 5, 2001 through November 4, 2006 will continue to have the right to
make elections under the Option Terms with respect to the first $50,000 of the
annual cash retainer through November 4, 2006.

 

5. Annual Option Grant

 

On the date of the meeting of the Board of Directors closest to October 31st of
each year, each Director shall be granted an Option to purchase 5,000 Shares. If
the date of a Director’s initial appointment to the Board of Directors is:

 

  (a) after the date of that meeting of the Board of Directors, but on or before
December 31st of that year, the Director shall be granted an Option to purchase
5,000 Shares;

 

  (b) on or after January 1st of the following year, but on or before March 31st
of such year, then the Director shall be granted an Option to purchase 3,750
Shares;

 

  (c) on or after April 1st of the following year, but on or before June 30th of
such year, then the Director shall be granted an Option to purchase 2,500
Shares;

 

  (d) on or after July 1st of the following year, but on or before September
30th of such year, then the Director shall be granted an Option to purchase
1,250 Shares; and

 

  (e) on or after October 1st of the following year, but before the date of the
meeting of the Board of Directors closest to October 31st of such year, then the
Director shall not be granted an Option to purchase any Shares until the grant
to be made at such meeting.

 

Options to be granted in accordance with clauses (a) through (d), above, shall
be granted on the effective date of the Director’s appointment to the Board of
Directors or, if instead applicable, on the date of the meeting of the Board of
Directors next following the date an individual serving on the Board of
Directors qualifies as a Director. Each Option granted hereunder shall have an
exercise price equal to the Market Price on the business day immediately
preceding the date of grant, and shall be immediately exercisable on the date of
grant, and shall remain exercisable until the earlier of ten years after the
date of grant, or three years after the date the Director’s membership on the
Board of Directors terminates because of death or upon the Disability or
Retirement of the Director, or 18 months after the date the Director’s
membership on the Board of Directors terminates in any other circumstances. The
Board of Directors may in its sole discretion increase the periods permitted for
exercise of an Option if a Director ceases to be a Director as provided above,
if allowable under applicable law; provided, however, in no event shall an
Option be exercisable subsequent to ten years after its date of grant.

 

6. Application of Plan.

 

4



--------------------------------------------------------------------------------

Except as otherwise provided in these Terms and Conditions, the Equity Plan
shall apply to any Deferred Stock and Options granted pursuant to these Terms
and Conditions.

 

5